Citation Nr: 1618063	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  07-34 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of overpayment of surviving spouse's pension benefits in the calculated amount of $20,242.75.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to November 1992.  He passed away in May 1999, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the case was subsequently transferred to the RO in 
Winston-Salem, North Carolina.

Although the appellant requested an opportunity to testify at a Board hearing in her October 2007 substantive appeal, she subsequently withdrew this request in a signed statement received in August 2013.

In December 2013, the Board remanded this matter for additional evidentiary development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  In March 2000, the appellant was awarded VA pension benefits following the death of the Veteran (the appellant's husband).  

2.  The creation of the indebtedness in the amount of $20,242.75 was the result of the appellant's failure to notify VA of income she started receiving from the Social Security Administration (SSA) in August 2004.

3.  There was no fraud, misrepresentation, or bad faith on the part of the appellant.

4.  The appellant was solely at fault in the creation of the debt. 

5.  Recovery of the indebtedness in the amount of $20,242.75 would not violate the standards of equity and good conscience.


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of compensation benefits in an amount calculated as $20,242.75 have not been met.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the provisions relating to notice and development found in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); 38 U.S.C.A. § 5302.  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the appellant was informed of the bases for the denial of her request for a waiver of overpayment.  She has also had a fair opportunity to present arguments and evidence in support of her claim; and been advised of her entitlement to a hearing before the Board in support of her appeal, but she has declined such a hearing.

In December 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ), directing the AOJ to ask the appellant to: (1) submit an employment history since December 2006, and, if not currently employed, indicate whether she has tried to obtain gainful employment; (2) identify the years since 2006 in which she filed a federal income tax return; and (3) complete and return an updated Financial Status Report, showing monthly income and monthly expenses, including whether she is receiving benefits from SSA.  In compliance with the Board's remand, the AOJ sent the appellant a letter in March 2014 requesting each of these items.  No response to this request was received from the appellant.  Moreover, a review of the March 2014 letter reflects that it was sent to the appellant's current address of record, and that it was not subsequently returned as undeliverable.

The AOJ subsequently readjudicated the claim in a July 2014 Supplemental Statement of the Case (SSOC).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall, 11 Vet. App. 268 (1998)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initially, the Board notes the Veteran has not challenged the validity of the creation of the debt, which was calculated by the COWC to be in the amount of $20,242.75.  Thus, the Board's decision shall focus on the appellant's waiver of overpayment request.

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  However, if there is an indication of fraud, misrepresentation, or bad faith in the creation of   the overpayment, waiver of the overpayment is automatically precluded and further analysis is not warranted.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965.  

The Court has defined bad faith as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

The standard of "equity and good conscience" will be applied when the facts       and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1)  Fault of the debtor - where actions of the debtor contribute to the creation of the debt.

(2)  Balancing of faults - weighing fault of the debtor against Department of Veterans Affairs fault.

(3)  Undue hardship - whether collection would deprive debtor or family of basic necessities.

(4)  Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5)  Unjust enrichment - failure to make restitution would result in unfair gain to the debtor.

(6)  Changing position to one's detriment - reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

Historically, the appellant was awarded VA pension benefits, on the basis of a death pension award following the death of the Veteran (the appellant's husband), by a March 2000 RO determination.  The March 2000 letter notifying the appellant of her award of pension informed her: "Your pension rate depends on your income and the number of your dependents."  The March 2000 letter expressly and specifically informed her that her pension rate had been determined with the understanding that from April 1, 2000, the appellant and her daughter had no income from earnings, from SSA, from retirement, or from any other sources.  The appellant was clearly advised that she "should tell us right away" if her income changes, and she was clearly and specifically advised: "If you and your daughter receive social security benefits in the future, you should send us a copy of your original social security award letter showing the amount of all benefits."  This information was reiterated in the attached VA Form 21-8767; the appellant was informed that an overpayment might be created if she did not promptly advise VA of an income change.



A September 2006 letter to the appellant initially notified her that VA had received information from SSA showing that she had been receiving SSA benefits, and that this information was inconsistent with her own reports to VA.  This letter also notified her that it was proposed that her VA benefit payments be reduced effective August 1, 2004, and this adjustment would result in an overpayment.  Later that same month, the appellant submitted to VA a signed form acknowledging that her SSA benefits were as reported by SSA, and requesting immediate action to adjust her VA pension accordingly.  

In a November 2006 letter, the appellant was advised that her VA pension benefits were reduced effective August 1, 2004 (with details consistent with the September 2006 proposal of the action), and that shortly she would be further advised of the amount of overpayment, and how she could repay it.  A letter advising the appellant of the amount of overpayment and how she could repay the debt (the demand letter) was mailed in November 2006.

In December 2006, the appellant submitted a Financial Status Report (FSR) showing (as most reasonably interpreted, despite some confusion in the appellant's use of some of the worksheet boxes) $771 income from SSA with total deductions of $0 resulting in a net monthly income of $771 and monthly expenses of $1,716.38.  She reported monthly rent or mortgage of $995, $130 for food, $214.94 for utilities and heat, $219.89 for cable and phone service, $47 for car insurance.  She also reported $110 per month in payments on installment contracts and other debts, which was detailed to feature $25,393.26 in primarily credit card debts.  She reported a single asset: a car valued at $1,000.

In her December 2006 statement, the appellant requested waiver of the debt and asked for consideration of her assertions that she had "not attempted to defraud" VA, that she had "acted in good faith and ... not misrepresented the facts," that "[r]epayment of the debt would create a financial hardship," and that she has "a sixteen year old daughter....  She has various school fees and other needs of a teenager."  In her October 2007 substantive appeal, the appellant stated that she "did not understand that 'income' included Social Security benefits," again discussed that her daughter was a dependent and in high school with "many school and personal fees and expenses," and that due to the reduced pension benefits she "had to move to a smaller apartment [and was] having difficulty paying my regular monthly living expenses."  She stated that "repayment of any debt to VA will create a great financial hardship."

The Board notes that VA received a copy of notification from SSA in November 2006 showing that the appellant ceased to be entitled to SSA benefits when her dependent daughter reached the age of 16 years.  At that time, her VA pension benefits award was adjusted to $799 monthly as compared with the previous rate of $2.91 monthly (the prior rate reflecting offset of the amount of the SSA benefits).  As the VA pension award adjustment essentially offset the termination of the SSA benefits, and as the appellant had reported the SSA benefits as her only income in the December 2006 FSR, the financial impact of the potential repayment of her debt to VA is understood to have remained essentially the same as reflected in the FSR.  Furthermore, it is noteworthy that documentation of record appears to indicate that repayment of the debt through withholding of the VA pension award payments has been underway for some years, including as indicated on an April 2007 Debt Management Center worksheet included in the claims-file.

The Board finds at the outset that there is no indication that the debt was the result of fraud, misrepresentation, or bad faith on the part of the appellant.  Accordingly, waiver of the overpayment is not precluded.

In cases where there is no fraud, misrepresentation, or bad faith on the claimant's part with respect to the creation of the overpayment at issue (and waiver is not precluded under 38 U.S.C.A. § 5302(c)), VA must determine whether recovery of the indebtedness would be against the standards of equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The standard of "equity and good conscience" is to be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).

Applying the equitable principles in this case, there is no fault on the part of VA in the creation of the debt.  When the appellant was awarded death pension benefits in March 2000, she was notified that she was to report any change in her family income.  Her duty to notify was repeated in a December 2002 letter which indicated that if she should begin receiving SSA benefits at a later date, she "should inform us immediately."  Thus, the appellant had actual notice of her responsibility to advise VA of her receipt of SSA benefits on behalf of her daughter, which began to occur in August 1, 2004.  Additionally, the appellant continued to accept benefits to which she knew, or should have known, that she was not entitled once she began receiving the additional SSA benefits.  

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA. 38 C.F.R. § 1.965(a)(2).  Although notified by VA of her responsibility to report any change in her family income, to specifically include her receiving SSA benefits, the appellant failed to take any action to prevent the overpayment that was thereby created by accepting SSA benefits over a two year period.

As for VA, it learned of SSA benefit payments being made to the appellant in September 2006.  That same month, VA confirmed these payments with the appellant.  Thereafter, in November 2006, VA reduced the appellant's VA pension benefit payments, effective August 1, 2004.  Consequently, the appellant is solely responsible for the creation of the debt herein; and this weighs against a finding that recovery of the overpayment would be against equity and good conscience.

The next issue for consideration is whether collection of the debt would cause the appellant undue financial hardship.  Although the appellant submitted a VA Form 5655, Financial Status Report (FSR) in December 2006, the available record did not reveal how long the appellant remained unemployed since that time.  The record also does not contain a more recent FSR.  Pursuant to the Board's December 2013 remand, the AOJ in March 2014 requested that the appellant (1) submit an employment history since December 2006, and, if not currently employed, indicate whether she has tried to obtain gainful employment; (2) identify the years since 2006 in which she filed a federal income tax return; and (3) complete and return an updated Financial Status Report, showing monthly income and monthly expenses, including whether she is receiving benefits from SSA.  Despite this request, no response was received from the appellant.  VA's duty to assist is a two-way street, and the appellant cannot wait passively in those situations where her assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under these circumstances, the appellant has not established that collection of the debt would deprive her of the necessities of life.  

The Board emphasizes that the appellant is continuing to receive VA pension benefits.  However, these benefits were not intended to compensate the appellant at a higher rate than warranted.  The Board also finds that failure to make restitution would unfairly enrich the appellant because she received monetary benefits to which she was not entitled.  Under such circumstances, to allow the appellant to retain the overpaid compensation would constitute unjust enrichment. 

Finally, the appellant has not contended, nor does the evidence show, that she relinquished a valuable right or incurred a legal obligation in reliance on VA continuing to pay disability benefits at a higher rate. 

In sum, the Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment in question.  The appellant has been found to be at fault in the creation of the debt, and the retention of the overpayment would therefore unfairly enrich the appellant.  There is also no evidence suggesting that repayment of the debt would deprive the appellant of the ability to provide for basic necessities of life, and recovery of the overpayment would not defeat the purpose for which the benefits were intended.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim and waiver of recovery of the overpayment of VA disability benefits is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Waiver of recovery of an overpayment of VA surviving spouse's pension benefits in the calculated amount of $20,242.75 is denied. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


